          Case 3:20-cv-00646-JAM Document 73 Filed 06/16/20 Page 1 of 2



                                 United States District Court


Connecticut Citizens Defense League, Inc., et al                           3:20 cv 006460 (JAM)
                         Plaintiffs


v.


Ned Lamont, et al
                         Defendants                                        June 16, 2020



        DEFENDANT LAMONT’S AND COMMISSIONER ROVELLA’S STATUS
        REPORT


        The undersigned defendants hereby report to the Court that, consistent with the June 2, 2020

Affidavit of DESPP Commissioner Rovella, (ECF #64-2), on June 15, 2020, DESPP resumed collection

activities at all DESPP locations for applicants seeking fingerprints for firearms-related purposes,

including permits.


                                                                           DEFENDANTS

                                                                           Governor Lamont

                                                                           Commissioner Rovella

                                                                           By/s/ Matthew B. Beizer

                                                                           Matthew B. Beizer (#16304)

                                                                           Assistant Attorney General

                                                                           110 Sherman Street

                                                                           Hartford, Ct. 06105

                                                                           860-808-5450

                                                                           Matthew.Beizer@Ct.Gov




                                                     1
           Case 3:20-cv-00646-JAM Document 73 Filed 06/16/20 Page 2 of 2



        Certificate of Service

          I hereby certify that on June 16, 2020, a copy of the foregoing was electronically filed. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system



                                                                    /s/ Matthew Beizer

                                                                    Matthew B. Beizer

                                                                    Assistant Attorney General




                                                      2
